 




 

CONVERTIBLE NOTE PURCHASE AGREEMENT

 

This convertible note Purchase Agreement (this “Agreement”) is dated February
13, 2018, by and among Clean Energy Technologies, Inc. a Nevada corporation (the
“Company”), and Confections Ventures Limited, a British Virgin Island company
(the “Purchaser”).

 

WHEREAS the Company is entering into a Securities Purchase Agreement (“MGWI
SPA”) with MGW Investment I Limited (“MGWI”) to purchase the Common Stock of the
Company and the entry into this Agreement is a condition precedent to the
consummation to the transactions




WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an exemption from the registration requirements of Section 5 of the
Securities Act, the Company desires to issue and sell to the Purchaser and
Purchaser desires to purchase from the Company, securities of the Company as
more fully described in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser hereby
agree as follows:

 

ARTICLE I.

DEFINITIONS

 

1.1        Definitions. In addition to the terms defined elsewhere in this
Agreement, (a) capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Warrant (as defined herein), and (b) the
following terms have the meanings set forth in this Section 1.1:

 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act, including, without limitation, MGWI.

 

“Board of Directors” means the Board of Directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.





1




 

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchaser’s obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities, in each
case, have been satisfied or waived, but in no event later than the third
Trading Day following the date hereof.

 

“Commission” means the United States Securities and Exchange Commission.




“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the Subsidiary
which would entitle the holder thereof to acquire at any time Common Stock.

 

“Conversion Price” shall have the meaning ascribed to such term in the
Convertible Note.

 

“Conversion Shares” shall have the meaning ascribed to such term in the
Convertible Note.

 

“Convertible Note” means the Convertible Term Promissory Note in the form
attached hereto as Exhibit A, convertible into shares of Common Stock at the
Conversion Price (subject to adjustment as provided therein).




“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Indebtedness” shall have the meaning ascribed to such term in Section 4.7.

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(m).

 

“Lien” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.





2




 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.8.

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

 

“Rule 144” means Rule 144, promulgated by the Commission pursuant to the
Securities Act, as such Rule 144 may be amended or interpreted from time to
time, or any similar rule or regulation hereafter adopted by the Commission
having substantially the same purpose and effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Securities” means the Convertible Note and Conversion Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

“Shares” means the shares of Common Stock issuable to the Purchaser pursuant to
this Agreement.

 

“Subscription Amount” means, as to the Purchaser, the aggregate amount to be
paid for Convertible Note which shall equal $939,500.

 

“Subsidiary” means Clean Energy HRS LLC.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board or the OTC
Markets (e.g., OTCQX or OTCQB), or any successors to any of the foregoing.

 

“Transaction Documents” means this Agreement, the MGWI SPA, the This Settlement
Agreement and Release by and among Clean Energy Technologies, Inc, “Company”),
Reddot Investment, Inc., and Confections Ventures Limited dated the even date
hereof, the Voting Agreement by and among the shareholders on the signature page
thereof all exhibits and schedules thereto, the Settlement Agreement between ETI
ETI Partners IV, Confections Ventures Limited and Red Dot Investment, Inc. and
any other documents or agreements executed in connection with the transactions
contemplated hereunder.

 

“Underlying Shares” means the Conversion Shares.




 

ARTICLE II.

PURCHASE AND SALE





3




 

2.1       Closing. On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and the Purchaser, severally and not jointly, collectively agree to purchase in
the aggregate, allocated among the Purchaser pro rata based on their respective
Subscription Amounts as set forth on the signature pages hereto executed by the
Purchaser, for an aggregate purchase price of $939,500, including fees and
interest, which has been paid to the Company from an escrow account held on
behalf of the Purchaser by Richardson & Maloney, LLP ,  a Convertible Note with
a principal amount of $939,500, subject to adjustment as provided therein. The
Purchaser has caused to be delivered to the Company the Subscription Amount.

 

2.2       Deliveries.

 

(a)       On or prior to the Closing Date, or such other date referred to below,
the Company shall deliver or cause to be delivered to the Purchaser the
following:

 

(i)       this Agreement duly executed by the Company;

 

(ii)       Convertible Note, registered in such name of Confections Ventures
Limited;




(iii)       the satisfaction of all conditions set forth in Article II of the
MGWI SPA;




(iv)    Written confirmation by the Company that it has previously received the
Subscription Amount from the Purchaser.

 

(b)       On or prior to the Closing Date, the Purchaser shall deliver or cause
to be delivered to the Company the following:

 

(i)       this Agreement duly executed by the Purchaser.

.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1       Representations and Warranties of the Company. Except as set forth in
the Company’s SEC Reports, which shall qualify any representation or warranty
otherwise made herein to the extent of the disclosure contained in the
corresponding section of the SEC Reports, the Company hereby makes the following
representations and warranties to the Purchaser:

 

(a)       Subsidiaries. All of the direct and indirect subsidiaries of the
Company are set forth in the Company’s SEC Reports. The Company owns, directly
or indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens except for Liens in connection with
financing arrangements disclosed in the SEC Reports, and all of the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities. Clean Energy HRS LLC is the sole
subsidiary of the Company.





4




 

(b)       Organization and Qualification. The Company and the Subsidiary is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor its Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiary is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not reasonably be expected to result in: (i) a material
adverse effect on the legality, validity or enforceability of any Transaction
Document, (ii) a material adverse effect on the results of operations, assets,
business or condition (financial or otherwise) of the Company and the
Subsidiary, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”).

 

(c)       Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of this Agreement and each of the other Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of injunctive relief or other equitable remedies
and (iii) insofar as indemnification and contribution provisions may be limited
by applicable law.

 

(d)       No Conflicts. The execution, delivery and performance by the Company
of this Agreement and the other Transaction Documents to which it is a party,
the issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or





5




Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as would not reasonably be expected to result in a
Material Adverse Effect.

 

(e)       Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than: (i) any filings with the Commission pursuant to Sections 4.1 and
4.2, (ii) the notice and/or application(s) to each applicable Trading Market for
the issuance and sale of the Securities and the listing of the Underlying Shares
for trading thereon in the time and manner required thereby, if any and (iii)
the filing of the Schedule 14f-1 and Form 8-K announcing the transactions
contemplated by this Agreement (collectively, the “Required Approvals”).

 

(f)       Issuance of the Securities. The Shares are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and non-assessable, free and clear
of all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents and under applicable state and federal
securities laws. The Underlying Shares, when issued in accordance with the terms
of the Transaction Documents, will be validly issued, fully paid and
non-assessable, free and clear of all Liens imposed by the Company other than
restrictions on transfer provided for in the Transaction Documents.

 

(g)       Capitalization. The issued and outstanding shares of Common Stock have
been duly authorized and validly issued, are fully paid and nonassessable, have
been issued in compliance with all federal and state securities laws, were not
issued in violation of or subject to any preemptive rights or other rights to
subscribe for or purchase securities, and conform in all material respects to
the description thereof contained in the Company’s filings with the Commission.
The Company has not issued any capital stock except as may be disclosed in SEC
Reports, other than pursuant to the exercise of employee stock options under the
Company’s stock option plans, the issuance of shares of Common Stock to
employees pursuant to the Company’s employee stock purchase plans and pursuant
to the conversion and/or exercise of Common Stock Equivalents disclosed in SEC
Reports. No Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as a result of the purchase
and sale of the Securities, and except as disclosed in the SEC Reports, there
are no outstanding options, Warrant, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any





6




Subsidiary is or may become bound to issue additional shares of Common Stock or
Common Stock Equivalents. Except as disclosed in the Company’s SEC Reports, the
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Purchaser) and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under any of such
securities.

 

(h)       SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two (2) years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”). As of their respective dates, the SEC Reports
complied or will comply in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiary as of and for
the dates thereof and the results of operations and cash flows for the periods
then ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.

 

(i)       Material Changes; Undisclosed Events, Liabilities or Developments.
Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in a subsequent SEC Report filed
prior to the date hereof or detailed below in paragraphs (j) and (k) below,(i)
there has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any material liabilities (contingent or otherwise) other than
(A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or disclosed in
filings made with the Commission, (iii) the Company has not altered its method
of accounting, and (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock. The Company does not have pending before the Commission any request for
confidential treatment of information.

 

(j)       Litigation. Except as disclosed in the Company’s SEC Reports, there is
no action,





7




suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.

 

(k)       Compliance. Except as disclosed in the Company’s SEC Reports, neither
the Company nor any Subsidiary: (i) is in default under or in violation of (and
no event has occurred that has not been waived that, with notice or lapse of
time or both, would result in a default by the Company or any Subsidiary under),
nor has the Company or any Subsidiary received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any judgment, decree or
order of any court, arbitrator or other governmental authority or (iii) is or
has been in violation of any statute, rule, ordinance or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case described in clauses (i) – (iii) above as would not reasonably be
expected to result in a Material Adverse Effect.

 

(l)       Title to Assets. The Company and the Subsidiary have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiary, in each case free and clear of all
Liens, except for (i) Liens as do not materially interfere with the use made and
proposed to be made of such property by the Company and the Subsidiary, (ii)
Liens for the payment of federal, state or other taxes, for which appropriate
reserves have been made in accordance with GAAP and, the payment of which is
neither delinquent nor subject to penalties and (iii) Liens in connection with
financing arrangements disclosed in the SEC Reports.

 

 (m)       Intellectual Property. The Company and the Subsidiary have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
required for use in connection with their respective businesses as described in
the SEC Reports and which the failure to so have could have a Material Adverse
Effect (collectively, the “Intellectual Property Rights”). None of, and neither
the Company nor any Subsidiary has received a notice (written or otherwise) that
any of, the Intellectual Property Rights has expired, terminated or been
abandoned, or is expected to expire or terminate or be abandoned, within two
years from the date of this Agreement. Neither the Company nor any Subsidiary
has received, since the date of the latest audited financial statements included
within





8




the SEC Reports, a written notice of a claim or otherwise has any knowledge that
the Intellectual Property Rights violate or infringe upon the rights of any
Person, except as would not reasonably be expected to not have a Material
Adverse Effect or except as disclosed in the SEC Reports. To the knowledge of
the Company, all such Intellectual Property Rights are enforceable and there is
no existing infringement by another Person of any of the Intellectual Property
Rights. The Company and its Subsidiary have taken reasonable security measures
to protect the secrecy, confidentiality and value of all of their intellectual
properties, except where failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(n)       [Reserved.]

 

(o)       Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiary each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, but that the Company has not yet filed its 2017 calendar year tax
returns in the United States, for which there is estimated to be no
liability,(ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.

 

(p)       Investment Company. The Company (including its subsidiaries) is not an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for an investment company, within the meaning of the Investment
Company Act of 1940 and will not be deemed an “investment company” as a result
of the transactions contemplated by this Agreement.

 

(q)       Related Party Transactions. To the knowledge of the Company, no
material transaction has occurred between or among the Company and any of its
affiliates (including, without limitation, any of its subsidiaries), officers or
directors or any affiliate or affiliates of any such affiliate, officer or
director that with the passage of time will be required to be disclosed pursuant
to Sections 13, 14 or 15(d) of the Exchange Act, other than (1) those
transactions that have already been so disclosed, or will be so disclosed on or
before the Closing Date, in the Company’s SEC Reports, and (2) this Agreement
and the transaction documents reflected herein.

 

(r)       No General Solicitation. Neither the Company, nor any of its
affiliates, nor any person action on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D promulgated under the Securities Act) in connection with the offer
or sale of the Securities.

 

(s)       No Manipulation; Disclosure of Information. The Company has not taken
and





9




will not take any action designed to or that might reasonably be expected to
cause or result in an unlawful manipulation of the price of the Common Stock to
facilitate the sale or resale of the Securities. The Company confirms that, to
its knowledge, with the exception of the proposed sale of Securities as
contemplated herein (as to which the Company makes no representation), neither
it nor any other person acting on its behalf has provided any of the Purchaser
or their agents or counsel with any information that constitutes or might
constitute material, non-public information. The Company understands and
confirms that the Purchaser will be relying on the foregoing representations in
effecting transactions in securities of the Company. All disclosures provided to
the Purchaser regarding the Company, its business and the transactions
contemplated hereby furnished by the Company are true and correct and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

 

(t)       Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) made by the Company or any of its officers or directors contained in the
SEC Reports, or made available to the public generally since December 31, 2015,
has been made or reaffirmed without a reasonable basis or has been disclosed
other than in good faith.

 

(u)       No Additional Agreements. Other than with respect to closing
mechanics, the Company has no other agreements or understandings (including,
without limitation, side letters) with any Purchaser or other person to purchase
any of the Securities on terms more favorable to such person than as set forth
herein.

 

(v)       No “Bad Actor” Disqualification. The Company has exercised reasonable
care, in accordance with the Commission rules and guidance, and has conducted a
factual inquiry, the nature and scope of which reflect reasonable care under the
relevant facts and circumstances, to determine whether any Covered Person (as
defined below) is subject to any of the “bad actor” disqualifications described
in Rule 506(d)(1)(i) to (viii) under the Securities Act (“Disqualification
Events”). To the Company’s knowledge, after conducting such sufficiently
diligent factual inquiries, no Covered Person is subject to a Disqualification
Event, except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3)
under the Securities Act. The Company has complied, to the extent applicable,
with any disclosure obligations under Rule 506(e) under the Securities Act.
“Covered Persons” are those persons specified in Rule 506(d)(1) under the
Securities Act, including the Company; any predecessor or affiliate of the
Company; any director, executive officer, other officer participating in the
offering, general partner or managing member of the Company; any beneficial
owner of 20% or more of the Company’s outstanding voting equity securities,
calculated on the basis of voting power; any promoter (as defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of the sale of the Convertible Note; and any person that has been or will be
paid (directly or indirectly) remuneration for solicitation of purchasers in
connection with the sale of the Convertible Note (a “Solicitor”), any general
partner or managing member of any Solicitor, and any director, executive officer
or other officer participating in the offering of any Solicitor or general
partner or managing member of any Solicitor.

 





10




Each Purchaser, for itself and for no other Purchaser, acknowledges and agrees
that the representations contained in Section 3.1 shall not modify, amend or
affect the Company’s right to rely on Purchaser’s representations and warranties
contained in this Agreement or any representations and warranties contained in
any other Transaction Document or any other document or instrument executed or
delivered in connection with this Agreement or the consummation of the
transactions contemplated hereby.

 

3.2       Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as of the date hereof to the Company as follows (unless
as of a specific date therein):

 

(a)       Organization; Authority. The Purchaser is duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation with full right, corporate, partnership, limited
liability company or similar power and authority to enter into and to consummate
the transactions contemplated by the Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of the Transaction Documents and performance by Purchaser of the transactions
contemplated by the Transaction Documents have been duly authorized by all
necessary corporate, partnership, limited liability company or similar action,
as applicable, on the part of Purchaser. Each Transaction Document to which it
is a party has been duly executed by Purchaser, and when delivered by Purchaser
in accordance with the terms hereof, will constitute the valid and legally
binding obligation of Purchaser, enforceable against it in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

(b)       Understandings or Arrangements. Purchaser is acquiring the Securities
as principal for its own account and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of the Securities (this representation and warranty not limiting
Purchaser’s right to transfer the Securities to an Affiliate). Purchaser is
acquiring the Securities hereunder in the ordinary course of its business.
Purchaser understands that the Convertible Note and Underlying Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account and not with a view to or for distributing or reselling the
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
the Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of the Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting Purchaser’s right to transfer the
Securities to an Affiliate). The Purchaser is acquiring the Securities hereunder
in the ordinary course of its business.

 

 (c)       Opportunity to Obtain Information. Purchaser acknowledges that
representatives of the Company have made available to Purchaser the opportunity
to review





11




the books and records of the Company and its Subsidiary and to ask questions of
and receive answers from such representatives concerning the business and
affairs of the Company and its Subsidiary. Purchaser further acknowledges the
availability of the Company’s SEC Reports.

 

(d)       Purchaser Status. At the time Purchaser was offered the Securities, it
was, and as of the date hereof it is, and on each date on which it converts any
portion of a Convertible Note or exercises any Warrant, it will be an
“accredited investor” as defined in Rule 501 under the Securities Act and
maintains a similar qualification under the laws of the Cayman Islands.

 

(e)       Experience of Purchaser. Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Purchaser is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

 

(f)       General Solicitation. Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities or any other securities of the Company published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or any other general solicitation or general
advertisement. Purchaser has a pre-existing relationship with the Company.

 

(g)       No Investment, Tax or Legal Advice. Each Purchaser understands that
nothing in the SEC Reports, this Agreement, or any other materials presented to
the Purchaser in connection with the purchase and sale of the Securities
constitutes legal, tax or investment advice. Each Purchaser has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of Securities.

 

 

The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect Purchaser’s right to rely on the
Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1       Reporting Status. With a view to making available to the Purchaser the
benefits of certain rules and regulations of the Commission which may permit the
sale of the Shares and Underlying Shares to the public without registration, the
Company agrees to use its reasonable efforts to file with the Commission, in a
timely manner, all reports and other documents required of the Company under the
Exchange Act. The Company will otherwise take such further action as a Purchaser
may reasonably request, all to the extent required from time to time to enable
Purchaser to sell the Securities and Underlying Shares without registration
under the Securities Act or any successor rule or regulation adopted by the
Commission.





12




 

4.2       Quotation. So long as a Purchaser owns any of the Securities or
Underlying Shares, the Company will use its reasonable efforts to maintain the
quotation of its Common Stock on the OTCQB or OTCQX, each as administered by OTC
Markets Group or, in lieu thereof, on a national securities exchange and will
comply in all material respects with the Company’s reporting, filing and other
obligations under the rules of any such market or exchange, as applicable.

 

4.3       Non-Public Information. The Company covenants and agrees that neither
it nor any other person acting on its behalf will provide any Purchaser or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto Purchaser shall have
executed a written agreement regarding the confidentiality and use of such
information. The Company understands and confirms that the Purchaser shall be
relying on the foregoing representations in effecting transactions in securities
of the Company. Furthermore, if the Company has disclosed any material
non-public information to the Purchaser, the Purchaser has no duty to keep such
information confidential following the public announcement of the offering.

 

4.4       Conversion Price Adjustment.  The Conversion Price shall be adjusted
downward, and additional Conversion Shares shall be issued, so that MGWI and CVL
hold 65% of the Company’s issued and outstanding Common Stock on a fully diluted
basis as measured at the time of the execution of the Transaction Documents in
the event that (i) the number of issued and outstanding shares on a fully
diluted basis are greater than as represented by the Company in the Transaction
Documents or (ii) after giving effect to all of the transactions contemplated by
this Agreement and the Transaction Documents, including, without limitation, the
additional issuance of 9,200,000 and 4,600,000 shares of Common Stock to MGWI
and CVL, or their designees, hold less than 65% of the Company’s issued and
outstanding Common Stock on a fully diluted basis as measured at the time of the
execution of the Transaction Documents.

 

4.5       [INTENTIONALLY LEFT BLANK]

 

4.6       Expenses. The Company will pay all expenses incurred by the Company in
complying with Section 4.4, including without limitation all registration and
filing fees, printing expenses (if required), fees and disbursements of counsel
and independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of the FINRA, transfer taxes, and fees of
transfer agents and registrars.

 

4.7       Use of Proceeds. The Company shall use the net proceeds from the sale
of the Securities hereunder primarily for working capital purposes and to fund
the general corporate purposes of the Company and its Subsidiary, and to fund
certain contractual obligations relating to acquisitions and to repay certain
outstanding Indebtedness as set forth in Schedule 4.7 hereof (the
“Indebtedness”) (to the extent such Indebtedness shall not have earlier
converted into common stock).

 

4.8       Indemnification of Purchaser. Subject to the provisions of this
Section 4.8, the Company will indemnify and hold the Purchaser and its
directors, officers, stockholders, members,





13




partners, employees and agents (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title), each Person who controls Purchaser (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, stockholders, agents, members, partners or
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title) of
such controlling persons (each, a “Purchaser Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any Purchaser Party
may suffer or incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents or (b) any action instituted
against the Purchaser Parties in any capacity, or any of them or their
respective Affiliates, by any stockholder of the Company who is not an Affiliate
of Purchaser Party, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of Purchaser
Party’s representations, warranties or covenants under the Transaction Documents
or any agreements or understandings Purchaser Party may have with any such
stockholder or any violations by Purchaser Party of state or federal securities
laws or any conduct by Purchaser Party which constitutes fraud, gross
negligence, willful misconduct or malfeasance). If any action shall be brought
against any Purchaser Party in respect of which indemnity may be sought pursuant
to this Agreement, Purchaser Party shall promptly notify the Company in writing,
and the Company shall have the right to assume the defense thereof with counsel
of its own choosing reasonably acceptable to the Purchaser Party. Any Purchaser
Party shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of Purchaser Party except to the extent that (i) the
employment thereof has been specifically authorized by the Company in writing,
(ii) the Company has failed after a reasonable period of time to assume such
defense and to employ counsel, or (iii) in such action there is, in the
reasonable opinion of counsel, a material conflict on any material issue between
the position of the Company and the position of Purchaser Party, in which case
the Company shall be responsible for the reasonable fees and expenses of no more
than one such separate counsel in the aggregate (i.e., for all Purchaser
Parties). The Company will not be liable to any Purchaser Party under this
Agreement (y) for any settlement by a Purchaser Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed, or (z) to the extent, but only to the extent, that a loss, claim,
damage or liability is attributable to any Purchaser Party’s breach of any of
the representations, warranties, covenants or agreements made by Purchaser Party
in this Agreement or in the other Transaction Documents.

 

4.9       Reservation of Common Stock; Reporting Status. The Company shall
maintain a reserve from its duly authorized shares of Common Stock for issuance
pursuant to the Transaction Documents in such amount as may then be required to
issue all of the Underlying Shares.




4.10       Transfer Restrictions.

 

(a)       The Securities may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of any Securities other
than pursuant to an effective resale registration statement, transfer to an
Affiliate, or Rule 144, or to the Company, the Company may require the
transferor thereof to provide to the Company an opinion of





14




counsel selected by the transferor and reasonably acceptable to the Company (the
fees and expenses of which shall be paid by Purchaser), the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act. As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement and shall have the
rights and obligations of a Purchaser under this Agreement.

 

(b)       The Purchaser agree to the imprinting, so long as is required by this
Agreement, of a legend on any instruments evidencing the Convertible Note and
Underlying Shares in the following form, as applicable:

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”), AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.

 

ARTICLE V.

GENERAL PROVISIONS

 

5.1       [Reserved.]

 

5.2       Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all transfer
agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Securities to the Purchaser.

 

5.3       Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

 

5.4       Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via





15




facsimile or email at the facsimile number or email address set forth on the
signature pages attached hereto at or prior to 5:30 p.m. (Hong Kong Time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number or
email at the email address set forth on the signature pages attached hereto on a
day that is not a Trading Day or later than 5:30 p.m. (Hong Kong Time) on any
Trading Day, (c) the third Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

 

5.5       Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchaser holding at least 50% in
interest of the Securities based on the initial Subscription Amounts hereunder
or, in the case of a waiver, by the party against whom enforcement of any such
waived provision is sought. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

5.6        Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

5.7       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser. The Purchaser may assign any
or all of its rights under this Agreement to any Person, to whom Purchaser
assigns or transfers any Securities (including, without limitation MGW
Investment I Limited), provided that such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions of the
Transaction Documents that apply to the “Purchaser.”

 

5.8       Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except for the Purchaser.

 

5.9       Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the conflicts-of-law principles thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, stockholders, partners, members, employees or
agents) shall be commenced exclusively in the state and federal courts sitting
in the City of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
for the adjudication of any dispute hereunder or in connection herewith or with
any





16




transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If either party shall commence an action, suit or
proceeding to enforce any provisions of the Transaction Documents, then the
prevailing party in such action, suit or proceeding shall be reimbursed by the
other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.

 

5.10       Survival. The representations and warranties contained herein shall
survive the Closing and the delivery of the Securities for a one-year period
after the Closing Date.

 

5.11       Execution. This Agreement may be executed in counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. If any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page was an original thereof.

 

 

5.12       Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

5.13       Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchaser and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.

 

5.14       Independent Nature of Purchaser’s Obligations and Rights. The
obligations of the





17




Purchaser under any Transaction Document are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchaser as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchaser are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents. The Company has elected to provide all Purchaser with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by any of the Purchaser. It is expressly
understood and agreed that each provision contained in this Agreement and in
each other Transaction Document is between the Company and a Purchaser, solely,
and not between the Company and the Purchaser collectively and not between and
among the Purchaser.

 

5.15       Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken, or such right
may be exercised, on the next succeeding Business Day.

 

5.16       Construction. The parties agree that each of them and their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto.

 

5.17       WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

CLEAN ENERGY TECHNOLOGIES, INC.

 







By:

 

 

Name:

Kambiz Mahdi

 

Title:

Chief Executive Officer

 

 

Address for Notice:

 2990 Redhill Avenue
Costa Mesa, CA 92626
Email: Kmahdi@cetyinc.com

 


CONFECTIONS VENTURES LIMITED










By:

 

 

Name:

Calvin Sean Pang

 

Title:

Director

 




Address for Notice:

C/O Vistra Corporate Services Centre
Wikhams Cay II
Road Town, Tortola
BVI

Email: calvin@megawell-capital.com








19




 

Exhibit A

Convertible Promissory Note

 

 





20


